MR. JUSTICE TOOLE
delivered the opinion of the court.
This action is for damages for personal injuries received by-plaintiff in a railroad crossing collision. The pleadings admit the corporate entity of defendant company and its engagement in the business of owning and operating a railway system as a common carrier in the state of Montana and other states; that a portion of this system extended through Fergus county, Montana, and the existence of a public highway, crossing over the line of the railway between the station of Denton and Hoosae in that county; that the defendant company owned, maintained and operated, in the carrying on of its business, engines, ears and other equipment necessarily employed in the business of a common carrier; that on or about October 12, 1922, one of the trains of defendant company was being operated on its railroad in Fergus county in a northerly direction and approached the crossing; that an automobile in which the plaintiff was riding came into collision with one of the trains of the defendant company upon the crossing on or about October 12, 1922; and that the defendant Warner was employed by the defendant company as an engineer.
The cause of action is predicated upon the alleged and controverted known dangerous .character of the crossing and the negligence of defendants in their approach thereto by running at an excessive speed and in failing to sound the whistle, ring the bell or give other warning of the approach of the engine involved in the collision which resulted in general and special *105damages to the plaintiff. Contributory negligence on tbe part of plaintiff in permitting the automobile to approach tbe crossing at a high rate of speed and in failing to cause tbe speed to be slackened in approaching tbe crossing, and in failing to stop, look and listen, tbe elements of daylight and lack of visual obstruction being injected, is put in issue by tbe answer and reply.
Upon tbe trial by a jury, following the production of plaintiff’s evidence, tbe court upon motion of tbe defendants entered a judgment of nonsuit. Plaintiff appeals from tbe judgment.
Tbe evidence in tbe case is that in tbe midafternoon of October 12, 1922', which was a bright, clear day with a strong wind blowing from tbe northwest, plaintiff was riding en route from Denton to Lewistown as a guest and passenger of one Ballinger, tbe owner and driver of a Dodge roadster, which was in good running order, with the brakes in good condition. Tbe roads were dry. Plaintiff was sitting on tbe right-hand seat, which was tbe side nearest tbe approaching engine, and no side curtains were in place. Tbe crossing in question is approached on the highway from tbe west by a gradual slope from a bill about a quarter of a mile distant, and tbe railway approaches tbe crossing from tbe south through a cut of varying depth and width. At a point 50 feet westerly from tbe center of tbe track at tbe crossing an occupant of an automobile could see tbe upper part of an engine on tbe track on tbe right, or south, at a distance of 198 feet from tbe center of the crossing; at a point on tbe highway 40 feet westerly from tbe center of the track at tbe crossing an engine on tbe track on tbe right could be seen by an occupant of an automobile, from tbe center of tbe boiler up, at a distance of 235 feet; at a point on tbe highway 30 feet westerly from tbe center of tbe track at tbe crossing an engine on tbe track on tbe right could be seen by an occupant of an automobile, from tbe center of the boiler up, a distance of 293 feet; while at a point on tbe highway 20 or 25 feet westerly from tbe center of tbe track *106at the crossing an occupant of an automobile could see an engine on the track at the right of a distance of more than 335 feet.
The crossing was a country crossing and not within the limits of any city or town, and no flagman or automatic bell was maintained at the same. Plaintiff and Ballinger testified that they estimated the speed of the approaching engine at 45 and 50, respectively, miles per hour, which would be from 66 to 73 feet per second. When a point on the highway 300 feet from the crossing was reached, the automobile was traveling at the estimated rate of 37 or 44 feet per second, whereupon its estimated speed was reduced to about 22 feet per second, and it was estimated that the automobile was traveling at a rate not in excess of this when it reached a point 40 feet from the track. By the time it had reached a point 20 feet from the track its estimated speed had been reduced to between 7 and 15 feet per second, at which point the brakes were applied, but the automobile was not stopped until the front wheels were over the first rail of the track. The impact of the resulting collision threw the automobile against a signpost 50 feet from the point of contact. From the above estimates it follows that the average speed of the automobile from the 300-foot point to the 40-foot point was from 29% to 33 feet per second, from the 40-foot point to the 30-foot point from 18% to 20% feet per second, from the 30-foot point to the 20-foot point from 10% to 16% feet per second, and from the 20-foot point to the first rail of the track from 3% to 7% feet per second; and the 20-foot point was reached from 5.7 to 2.7 seconds before the collision, the 25-foot point from 6.05 to 2.975 seconds before the collision, the 30-foot point from 6.4 to 3.25 seconds before the collision, and the 40-foot point from 7.1 to 3.8 seconds before the collision.
Upon the basis of the engine speed as estimated by plaintiff and Ballinger, at the 20-foot point the approaching engine *107would have been from 178 to 416 feet distant from tbe crossing and in view of tbe occupants of tbe approaching automobile; at tbe 25-foot point from 196 to 442 feet distant from tbe crossing and appearing in tbe unobstructed visual angle of tbe occupants of tbe approaching automobile upon tbe engine reaching a point 335 feet distant from tbe crossing; at tbe 30-foot point from 214 to 467 feet distant from tbe crossing and approaching in the unobstructed visual angle of tbe occupants of tbe approaching automobile upon tbe engine reaching a point 293 feet distant from tbe crossing; and at the 40-foot point from 251 to 518 feet distant from tbe crossing and not in view of tbe occupants of the approaching automobile. Accordingly upon tbe above basis of estimated engine speed, at some point between tbe 25-foot point and tbe 20-foot point on tbe highway tbe approaching engine would enter tbe unobstructed visual angle of tbe occupants of tbe approaching automobile.
Tbe speed of tbe engine, however, was estimated by plaintiff from tbe 20-foot point, and when they were at this point, according to plaintiff’s testimony, tbe engine was 75 feet away, and, according to Ballinger’s testimony, 50 feet away. It is apparent, therefore, that they both overestimated tbe speed of tbe engine, and in order for the collision to have occurred at tbe crossing between the automobile traveling at tbe speed testified to, tbe engine could not have been traveling at a speed in excess of 27.8 feet per second, or 19 miles per hour.
Upon tbe basis of tbe last above related physical facts, at tbe 25-foot point tbe approaching engine would have been at tbe most 168 feet distant from tbe crossing and in view of tbe occupants of tbe automobile; at tbe 30-foot point not more than . 177 feet distant from tbe crossing and in view of tbe occupants of tbe automobile; and at tbe 40-foot point not more than 197 feet distant from the crossing and in view of tbe occupants of tbe automobile. Accordingly, upon tbe last above basis of *108engine speed, at some point between tbe 40-foot point and tbe 300-foot point on the highway the approaching engine would enter the unobstructed visual angle of the occupants of the approaching automobile. The only escape from this conclusion is in discrediting the testimony as to the automobile speed at the 20-foot point and, upon accepting the testimony that the engine was approaching at a speed of from 66 to 73 feet per second as observed from said point to be from 50 to 75 feet away, concluding that the automobile was traveling, at the 20-foot point at a speed of not less than 35.2 feet per second, or 24 miles per hour.
Either, then, the approaching engine entered the unobstructed visual angle of the occupants of the approaching automobile at a greater distance on the highway than 40 feet from the crossing, or the automobile approached the crossing at a rate of speed in excess of 24 miles per hour as measured at a point on the highway 20 feet from the crossing.
With respect to defendant’s failure to sound the whistle or ring the bell, the plaintiff testified, “I heard no noise as we approached; I did not hear anything to indicate the approach of a train as we proceeded down the highway towards the crossing”; while Ballinger testified, “I listened for the whistle or bell but heard nothing; I heard no warning signals from the train or engine as it approached the crossing.”
When the automobile came over the brow of the hill plaintiff looked and listened in both directions, and particularly toward the south, across the cut, for any signs of an approaching train, but saw or heard none. At the 300-foot point plaintiff and Ballinger observed the danger sign there located. At the 40-foot point plaintiff testified that he looked again toward the south as far down the railroad track as he could see, but saw no smoke nor train and heard no signals of an approaching train; that he then looked around Ballinger to the north with a like result; and that he again immediately looked to the *109south, the automobile being then at the 2'0-foot point, and saw the engine and caboose comprising the train.
Plaintiff, as Ballinger’s guest, and though familiar with the dangerous nature of the crossing at which the accident occurred and with the surrounding terrain, made no effort to cause Ballinger to stop, look or listen, but relied entirely upon Ballinger’s ability to manage the automobile, except that plaintiff remarked: “This is a hell of a crossing.”
There was evidence of general and special injuries. The only error specified is that the court erred in sustaining the motion for nonsuit. Accordingly, the only question for review is whether or not plaintiff failed to prove a sufficient case for the jury.
The rule obtaining on an appeal from a judgment of nonsuit  has been variously stated to be that every fact which the evidence tends to prove and which is essential to plaintiff’s recovery must be treated as proved (Grover v. Hines, 66 Mont. 230, 213 Pac. 250; McLaughlin v. Bardsen, 50 Mont. 177, 145 Pac. 954; Gans v. Woolfolk, 2 Mont. 458); that plaintiff’s evidence must be taken as true (Larson v. Marcy, 61 Mont. 1, 201 Pac. 685); and that the evidence must be considered in the light most favorable to plaintiff (Grover v. Hines, supra; Larson v. Marcy, supra; McLaughlin v. Bardsen, supra; McGowan Commercial Co. v. Midland Coal etc. Co., 41 Mont. 211, 108 Pac. 655).
The above rules, however, are limited by the further rule that the inherent improbability of a statement may deny it all claim of belief. (Landsman v. Thompson, 9 Mont. 182, 191, 22 Pac. 1148; Mattock v. Goughnour, 11 Mont. 265, 28 Pac. 301; Newell v. Whitwell, 16 Mont. 243, 40 Pac. 866; Nelson v. Big Flatfoot Milling Co., 17 Mont. 553, 44 Pac. 81; Casey v. Northern Pac. Ry. Co., 60 Mont. 56, 198 Pac. 141; McIntyre v. Northern Pac. Ry. Co., 56 Mont. 43, 180 Pac. 971; First *110State Bank v. Larsen, 65 Mont. 404, 211 Pac. 214; Sylvester v. Anaconda C. Min. Co., 73 Mont. 465, 236 Pac. 1067.)
The general rule obtaining on the propriety of entering a  judgment of nonsuit has been variously stated to be that it is properly entered in cases where the court would grant a new trial if a jury should bring in a verdict in favor of the plaintiff (Garver v. Lynde, 7 Mont. 108, 14 Pac. 697), where plaintiff’s own evidence shows that he ought not to recover (Howard v. Flathead Ind. Tel. Co., 49 Mont. 197, 141 Pac. 153; Cummings v. Helena & Livingston S. & R. Co., 26 Mont. 434, 68 Pac. 852), and only when the facts are undisputed and such that “all reasonable men must draw the same conclusions from them” (Nord v. Boston & Mont. Con. C. & S. Min. Co., 30 Mont. 48, 75 Pac. 681).
Whether or not there is substantial evidence in support of plaintiff’s case is always a question of law for the court (Flynn v. Poindexter & Orr Live Stock Co., 63 Mont. 337, 207 Pac. 341), and a judgment of nonsuit is properly entered when the evidence is unsubstantial (Flynn v. Poindexter & Orr Live Stock Co., supra; Lee v. Stockmen’s National Bank, 63 Mont. 262, 207 Pac. 623; Escallier v. Great Northern Ry. Co., 46 Mont. 238, Ann. Cas. 1914B, 468, 127 Pac. 458; O’Brien v. Stromme, 54 Mont. 221, 169 Pac. 36; Briggs v. Collins, 27 Mont. 405, 71 Pac. 307).
While a case should never be withhdrawn from the jury unless it appears as a matter of law, that a recovery cannot be had upon any view of the facts which the evidence reasonably tends to establish, yet, when there is no evidence in support of plaintiff’s case, or the evidence is so unsubstantial that the court would feel compelled to set aside a verdict if one should be rendered for plaintiff, a nonsuit should be granted (Loudon v. Scott, 58 Mont. 645, 194 Pac. 488).
Under the provisions of section 6521, Revised Codes of 1921,  the defendants were charged with the duty of sounding *111the whistle at a point between 50 and 80 rods (between 825 and 1,320 feet), and ringing the bell from such point until the crossing was reached (Sprague v. Northern Pac. Ry. Co., 40 Mont. 481, 107 Pac. 412), and plaintiff had the burden of proving that they did not do so. The testimony as to the alleged default in this respect was entirely negative. While negative testimony may be sufficient to establish such issue (Walters v. Chicago M. & P. S. Ry. Co., 47 Mont. 501, 46 L. R. A. (n. s.) 702, 133 Pac. 357; Riley v. Northern Pac. Ry. Co., 36 Mont. 545, 93 Pac. 948; Mullery v. Great Northern Ry. Co., 50 Mont. 408, 148 Pac. 323), the attendant circumstances must be such as to afford a reasonable opportunity to hear the warning signals (Howe v. Northern R. Co. of New Jersey, 78 N. J. L. 683, 76 Atl. 979; Davis v. Payne, 120 S. C. 473, 113 S. E. 325). Applying these rules, however, to the evidence in the instant case, we are unable to conclude that the attendant circumstances were such that reasonable men could reach no other conclusion than that no reasonable opportunity was afforded to plaintiff and Ballinger to hear the warning signals.
Whenever, however, the plaintiff’s own ease presents evidence  which, unexplained, makes out prima facie contributory negligence upon his part, there must be further evidence exculpating him or he cannot recover. (Hunter v. Montana Cent. Ry. Co., 22 Mont. 525, 57 Pac. 140; Harrington v. Butte, A. & P. Ry. Co., 37 Mont. 169, 16 L. R. A. (n. s.) 395, 95 Pac. 8; Longpre v. Big Blackfoot Milling Co., 38 Mont. 99, 99 Pac. 131; Meehan v. Great Northern Ry. Co., 43 Mont. 72, 114 Pac. 781; Mott v. Northern Pac. Ry. Co., 44 Mont. 471, 120 Pac. 809; Neilson v. Missoula Creamery Co., 59 Mont. 270, 196 Pac. 357; George v. Northern Pac. Ry. Co., 59 Mont. 162, 196 Pac. 869; Cameron v. Judith M. & C. Co., 61 Mont. 118, 201 Pac: 575; Puckett v. Sherman & Reed, 62 Mont. 395, 205 Pac. 250; Haney v. Mutual Creamery Co., 67 Mont. 278, 215 Pac. *112656; Holland v. Pence Automobile Co., 72 Mont. 500, 234 Pac. 284.)
In that it is the rule that the negligence of the driver is not  generally imputed to the passenger (Laird v. Berthelote, 63 Mont. 122, 206 Pac. 445), the default of Ballinger, the driver, in disobeying the provision contained in section 3842, Revised Codes of 1921, requiring certain specified acts of all persons “driving” motor vehicles upon the public highways in this state, outside of corporate limits of incorporated cities or towns, cannot, by imputation, be made the default of plaintiff, the passenger. The person in control of the motive power of a motor vehicle is said to be “driving” it. (Commonwealth v. Crowninshield, 187 Mass. 221, 226, 68 L. R. A. 245, 72 N. E. 963.) But the above general rule of nonimputation does not absolve the passenger from taking such precaution for his own safety as under the particular circumstances are reasonable. This general rule was recognized and applied by this court in Sherris v. Northern Pac. Ry. Co., 55 Mont. 189, 175 Pac. 269, and quoted with approval in Laird v. Berthelote, supra, and these cases we now expressly reapprove.
While the rule of reasonable care (apart from the statutory  requirements and their particular applications) does not ordinarily require a motorist to stop, it does require him to look and listen. (Hunter v. Montana Cent. Ry. Co., supra; Normandin v. Payne, 65 Mont. 543, 212 Pac. 285; Keith v. Great Northern Ry. Co., 60 Mont. 505, 199 Pac. 718; West v. Davis, 71 Mont. 31, 227 Pac. 41.) Moreover, a person is presumed to see that which he could see by looking. In other words, a person who testifies that he looked for approaching trains will be presumed to have seen a train which was in plain sight. He will not be permitted to say that he did not see what he must have seen, had he looked. (Hines v. Smith (C. C. A.), 270 Fed. 132; Waters v. Chicago, M. & St. P. Ry. Co., 189 Iowa, 1097, 178 N. W. 534; Berry on Automobiles, 4th ed., sec. 760.) And if his view of the track is obscured, *113or factors make the sound of an approaching train inaudible, he must' take such precautions as will render sight or hearing effective before moving into a position from which he cannot extricate himself in the event of the near approach of the train. (Berry on Automobiles, 4th ed., sec. 763.) Necessarily the element of excessive speed of the automobile in approaching the crossing becomes material. (Berry on Automobiles, 4th ed., sec. 780.)
Under the circumstances in this case, the plaintiff proceeded  toward the crossing, not with ordinary care and prudence, but carelessly, recklessly. The record does not disclose explanatory evidence of the requisite character. If upon plaintiff’s proof the court had submitted the case to the jury and the jury had found for the plaintiff, the court would have been obliged to set the verdict aside.
The judgment is affirmed.

Affirmed.

Mr. Chief Justice Callaway and Associate Justices Galen, Stark and Matthews concur.